         Case 1:20-cv-00413-PEC Document 59 Filed 02/11/21 Page 1 of 2




          In the United States Court of Federal Claims
                                        No. 20-413C

                               (E-Filed: February 11, 2021)

                                            )
 CLARKE HEALTH CARE                         )
 PRODUCTS, INC.,                            )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant.                   )
                                            )

                                          ORDER

        Pursuant to the court’s August 5, 2020 opinion and Rule 52.2(c) of the Rules of
the United States Court of Federal Claims, the remand in this matter expired on February
1, 2021. See ECF No. 34. The parties were directed to file a notice “within five days
after the conclusion of remand proceedings that sets forth the parties’ positions regarding
whether further litigation of this matter is necessary.” Id. at 10.

        On February 9, 2021, the parties filed a joint notice in this case. See ECF No. 58.
Therein, the parties state that defendant “has identified two categories of documents that
should be added to the administrative record,”: (1) “some individual evaluator forms
[that] were not included in the previously-filed administrative record because they existed
in paper form only, and access to those papers was temporarily barred due to coronavirus
concerns”; and (2) “notices of corrective action that the Department of Veterans Affairs
filed with the Government Accountability Office in March 2020 [that] were inadvertently
not included in the record.” Id. at 1. The parties’ notice also states that “all parties agree
that these documents should be part of the administrative record,” and defendant
confirms that it “is unaware of any additional documents that should be included in the
record.” Id. at 2.

       Defendant proposes to file these additional documents on or before February 22,
2021. See id. The parties’ notice does not address the remand; however, the parties note
that “[w]hile awaiting the preparation and filing of these documents, the parties would
         Case 1:20-cv-00413-PEC Document 59 Filed 02/11/21 Page 2 of 2




like to discuss alternative approaches to resolving this case,” and “propose to file a joint
status report regarding the need for further proceedings, and a schedule, on or before
February 22, 2021.” Id.

        The court commends the parties for their cooperative efforts toward resolving this
litigation. For the reasons set forth in the parties’ joint notice, the court shall deem the
parties’ joint notice, ECF No. 58, as a joint motion to complete the administrative record;
and, allow the defendant until February 22, 2021, to file these administrative record
documents and for the parties to file a joint status report.

       Accordingly:

      (1)     The clerk’s office shall DEEM the parties’ joint notice, ECF No. 58, as a
              joint motion to complete the administrative record in this case, and filed
              by leave of the court the date it was submitted, February 8, 2021;

      (2)     Once filed, the parties’ joint motion to complete the administrative record,
              ECF No. 58, is GRANTED;

      (3)     On or before February 22, 2021, defendant is directed to FILE the
              administrative record (supplement) including the documents set forth in
              the parties’ joint motion; and

      (4)     On or before February 22, 2021, the parties are directed to CONFER and
              FILE a joint status report proposing the next steps in this litigation. The
              parties’ joint status report shall indicate the parties’ positions on the
              continuance of the current stay imposed in this case.

       IT IS SO ORDERED.


                                               s/Patricia E. Campbell-Smith
                                               PATRICIA E. CAMPBELL-SMITH
                                               Judge
